DETAILED ACTION
This is the first office action on the merits in this application. The claims of August 26, 2020, are under consideration. Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10, 13, 14, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaffhausen (US 2009/0326545 A1).
Regarding claim 1, Schaffhausen teaches a system 100 for placing a bone plate onto a bone as at figs. 1, 4, 6A and 6B. The system includes
a plate holder 106 extending from a first end at 126 to a second end at 108. The plate holder 106 includes an engagement feature 108 at the second end, the engagement feature 108 engageable with the bone plate [0046]; and 
an awl 102/112/104 releasably engaged to the plate holder (as at [0047], anchor 102 acts as an awl; as at [0054], 104 may be disassembled from 106). The awl 102/112 including a locking mechanism 150/162/124/126 adjustable from a first setting (ball 162 within recess 150) to a second setting (ball out of recess, or within groove 152) and a tip 120, 
wherein when the locking mechanism 150/162/124/126 is in the first setting (162 in 150), the awl is fixed relative to the plate holder and the tip 120 is disposed within the plate holder 106 as in fig. 6B [0052], and 
wherein when the locking mechanism 150/162/124/126 is in the second setting as in fig. 6A, the awl 102112/104 is axially translatable relative to the plate holder 106 such that the tip 120 of the awl is extendable out of the second end of the plate holder.
Regarding claim 2, the releasable engagement between the awl 102/104/112 and the plate holder 106 is provided by a first engagement feature 162 on the awl 104 and a second engagement 150 feature on the plate holder 106, the first and second engagement features being engageable with one another and disengageable from one another. [0054] (as for cleaning)
It is noted that as presently written, there is no reason that the engagement features are prevented from being considered the same components as parts of the locking mechanism.
Regarding claim 8, the awl 102/112/104 has the tip 120 at a first end and a cap 134 at a second end which is sized for impaction [0053]
Regarding claim 9, a portion of 106 can be considered a handle (capable of being handled by a surgeon). The second engagement feature is located therein. 
Regarding claim 10, a system comprising: 
a plate holder 106 having a body extending from a proximal end at 126 to a distal end at 108, two arms 108 (about slit 144) extending distally from the distal end at 108 and a first engagement feature 150; and 
an awl device 104 including a housing 110 having a second engagement feature 162 engaged with the first engagement feature 150 and a shaft 112/102 disposed in the housing 110, the shaft 112/120 including a sharp tip 120, 
wherein when the second engagement feature is engaged to the first engagement feature, the awl device is partially disposed within the plate holder body, the shaft is axially translatable relative to the plate holder body [0052], and the two arms of the plate holder are engageable with a bone plate, and 
wherein the awl device is disengageable from and reengagable with the plate holder [0054].
Regarding claims 13 and 14, the arms 8 of the plate holder include protrusions at free ends, thereof as best seen at fig. 5A (distal tips of each element 108). The protrusions face each other. The body includes slits 144 between the arms of 8. 
Regarding claim 16, Schaffhausen teaches a kit comprising: 
a plate holder 106 with a first engagement feature 162 and a second engagement feature 108; 
an awl 104 with a third engagement feature 150 engageable with the first engagement feature 162; and 
a bone plate (see claim 31; [0046]) with a fourth engagement feature (bore in the bone plate [0046]) engageable with the second engagement feature 108, 
wherein the awl 104 includes a locked setting and an unlocked setting (162/150 interacting or released), the locked setting fixing the awl relative to the plate holder 106 along a longitudinal axis of the awl and the unlocked setting allowing movement of the awl relative to the plate holder along the longitudinal axis of the awl when the awl is subject to an impaction force [0054].
Regarding claim 17, the third engagement feature 150 is on an outer surface of a cannulated housing 110 with a shaft received therein. 
Regarding claim 20, the kit includes a screw insertion tool 104 (awl also functions as a screw driver when knob 122 is rotated as at [0040]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffhausen.
Regarding claim 3, the locking mechanism 150/162/124/126 is on a housing 104 of the awl 102/104/112 and includes a component 126 that is biased in a first position (by spring 124) when the locking mechanism 150/162/124/126 is in the first setting and is placed under load and displaced relative to the first position when the locking mechanism is in the second setting (impact as in [0053]). 
Element 126 is described as a cap, rather than a pin. However, cap is described as being attached by any known means [0050], which means are known to include pinning. Additionally, the cap is considered functionally equivalent to a pin of appropriate design for purpose of biasing the spring 124. 
Regarding claim 4, the locking mechanism 150/162/124/126 includes a spring 124 at one end of the pin 126 to keep the locking mechanism 150/162/126/124 in the first setting unless load is applied to displace the locking mechanism (impact as in [0053]).
Regarding claims 11 and 12, the portion of 106 retaining the engagement feature is considered to be a cannulated handle (capable of being handled). 
However, the awl housing does not include knurling. Rather, there are distinct grooves which interact as a ball-detent mechanism. 
A knurling which frictionally retains a pin is considered to act in a functionally equivalent fashion to a ball/detent mechanism. It would have been obvious to one with ordinary skill in the art to select between these two known mechanisms for selective frictional coupling of components. 
Allowable Subject Matter
Claims 5-7, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799